Name: Council Regulation (EEC) No 772/83 of 28 March 1983 opening, allocating and providing for the administration of a Community tariff quota for carrots falling within subheading ex 07.01 G II of the Common Customs Tariff and originating in Cyprus (1983)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 3 . 83 Official Journal of the European Communities No L 86/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 772/83 of 28 March 1983 opening , allocating and providing for the administration of a Community tariff quota for carrots falling within subheading ex 07.01 G II of the Common Customs Tariff and originating in Cyprus (1983) Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation rela ­ ting to the administration of the shares allocated to that economic union may be carried out by any one of its members, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Article 2 of Council Regulation (EEC) No 3746/81 of 21 December 1981 laying down the arrangements applicable to trade with Cyprus beyond 31 December 1981 ('), as amended by Regulation (EEC) No 3532/82 (2), provides, for the period 1 April to 15 May 1983 , for the opening of a Community tariff quota of 2 300 tonnes of carrots, falling within sub ­ heading ex 07.01 G II of the Common Customs Tariff and originating in Cyprus , at a rate of customs duty equal to 40 % of the customs duty in the Common Customs Tariff ; whereas the Community tariff quota should therefore be opened for this period ; Whereas it is necessary, in particular, to ensure to all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted appli ­ cation of the rates laid down for that quota to all imports of the products concerned into all Member States, until the quota has been used up ; whereas , however, since the period of application of the quota is very short, it seems possible to avoid allocating it among the Member States , without prejudice to the drawing against the quota volume of such quantities as they may need , in the conditions and according to the procedure specified in Article 1 (2) ; whereas this method of management requires close cooperation between the Member States and the Commission ; whereas the latter must, in particular, be able to monitor the rate at which the quota is used up and inform the Member States thereof ; Whereas , since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Article 1 1 . From 1 April to 15 May 1983 , the Common Customs Tariff duty for carrots falling within sub ­ heading ex 07.01 G II of the Common Customs Tariff and originating in Cyprus shall be suspended at 6,8 % within the limits of a Community tariff quota of 2 300 tonnes . Within the limits of this tariff quota, Greece shall apply the customs duties calculated in accordance with the relevant provisions in the 1979 Act of Accession and the Protocol of Adaptation . The Protocol on the definition of the concept of 'origi ­ nating products' and on methods of administrative cooperation (3), annexed to the Additional Protocol to the Agreement between the European Economic Community and Cyprus, shall be applicable . 2 . If an importer notifies an imminent importation of the product in question in a Member State and requests the benefit of the quota, the Member State concerned shall inform the Commission and draw an amount corresponding to these requirements to the extent that the available balance of the reserve permits this . 3 . The shares drawn pursuant to paragraph 2 shall be valid until the end of the quota period . (  ) OJ No L 374, 30 . 12 . 1981 , p . 4 . (2) OJ No L 371 , 30 . 12 . 1982, p . 2 . (3) OJ No L 339, 28 . 12 . 1977, p. 19 . No L 86/2 Official Journal of the European Communities 31 . 3 . 83 Article 3 At the request of the Commission, Member States shall inform it of imports actually charged against the quota. Article 2 1 . Member States shall take all appropriate measures to ensure that their drawings pursuant to Article 1 (2) are carried out in such a way that imports may be charged without interruption against their accumulated shares of the Community quota. 2. Each Member State shall ensure that importers of the said goods established in their territory have free access to the quota so long as the residual balance of the quota volume allows this . 3 . Member States shall charge imports of the said goods against their shares as and when the goods are entered for free circulation . 4 . The extent to which the quota has been exhausted shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 4 The Member States and the Commission shall collabo ­ rate closely in order to ensure that this Regulation is complied with . Article 5 This Regulation shall enter into force on 1 April 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 March 1983 . For the Council The President J. ERTL